In the United States Court of Federal Claims
                    No. 15-837C/15-844C (Bid Protest) (Consolidated)
              (Filed Under Seal: April 14, 2016 | Reissued: April 25, 2016)*

                                           )      Keywords: Bid Protest; Standing;
    BRASETH TRUCKING, LLC, and             )      Past Performance Evaluation;
    CORWIN COMPANY, INC.,                  )      FAR 15.305(a)(2)(iv); Adjectival
                                           )      Ratings; Trade-off Analysis.
                       Plaintiffs,         )
                                           )
         v.                                )
                                           )
    THE UNITED STATES,                     )
                                           )
                       Defendant.          )
                                           )


Cynthia Malyszek, Malyszek & Malyszek, Westlake Village, CA, for Plaintiffs.

Emma E. Bond, Trial Attorney, Commercial Litigation Branch, with whom were Douglas
K. Mickle, Assistant Director, Robert E. Kirschman, Jr., Director, and Benjamin C.
Mizer, Principal Deputy Assistant Attorney General, U.S. Department of Justice,
Washington, DC, for Defendant. Elin M. Dugan, Senior Counsel, U.S. Department of
Agriculture, Of Counsel.

                               OPINION AND ORDER

KAPLAN, Judge.

      Before the Court in this post-award bid protest are Plaintiff Braseth Trucking,
LLC’s (Braseth) motion for judgment on the administrative record and the government’s
combined motion to dismiss and cross-motion for judgment on the administrative record.


*
 This Opinion was originally issued under seal, and the parties were given the
opportunity to request redactions. Neither party requested redactions, and the Opnion is
now being reissued in full.
In a previous Opinion, the Court remanded this case to the United States Forest Service
(FS) with instructions that it clarify the basis for its decision to award a contract to
provide fire cache freight services to a competing offeror, Connie’s, Inc. (Connie’s),
rather than to Braseth.1 See Opinion and Order, ECF No. 21 (Braseth I).

        For the reasons set forth below, the Court concludes that, in light of the
Contracting Officer’s clarification of the basis for his decision on remand, Braseth lacks
standing to pursue this action. Accordingly, the government’s motion to dismiss is
GRANTED and Braseth’s complaint is DISMISSED without prejudice based on lack of
jurisdiction.

                                     BACKGROUND2

I. The Solicitation and Contract Award

        Braseth, a trucking company located in northeast Oregon, submitted a quotation
in response to an FS solicitation for “Fire Cache Freight Services,” which were to include
“the delivery of emergency supplies and equipment by tractor-trailer for wild land fire
suppression and all-hazard emergencies to various locations in the western United
States.” See Admin. R. (AR) Tab 3 at 3–5, ECF No. 11; see also id. Tab 4 (solicitation);
id. Tab 6 (Braseth’s quotation). The contracts at issue in this case involve providing
freight services for a fire cache located near La Grande, Oregon. See Compl. ¶¶ 12–15,
ECF No. 1.

        According to the solicitation, quotations would be evaluated based on three
factors: price, past performance, and the availability of tractor/trailers within a 50-mile
radius of the cache (i.e., proximity). See AR Tab 4 at 45. Past performance was
considered more important than proximity; and the non-price factors together would be
considered “approximately equal to price.” Id.

        The FS considered quotations from five companies: Braseth, Corwin, Connie’s,
A-Secured Properties, LLC (A-Secured), and Smith Bros. Moving Services (Smith
Bros.). AR Tab 12 at 68. A-Secured and Smith Bros. submitted “Past Performance Data
Sheets” describing their performance on previous FS contracts as part of their
submissions.3 See AR Tab 5 at 48; id. Tab 9 at 57. The quotations provided by Braseth,


1
  As discussed below, in the same Opinion, the Court also dismissed a companion
complaint filed by Plaintiff Corwin Company, Inc. (Corwin) for lack of subject matter
jurisdiction.
2
 A detailed recitation of the facts relevant to this case is set forth in the Court’s prior
Opinion and Order remanding the case to the Forest Service. See Braseth I at 2–9.
3
  Although the solicitation did not specify a particular format for the submission of past
performance information, it incorporated by reference FAR 52.212-1, which instructs
offerors, “[a]s a minimum,” to show “[p]ast performance information . . . to include
recent and relevant contracts for the same or similar items and other references (including

                                               2
Corwin, and Connie’s, however, did not include any information about their past
performance. See AR Tabs 6–8.

        The FS convened a Technical Proposal Evaluation Committee (TPEC) to evaluate
the quotations. AR Tab 12 at 68. The TPEC gave each quotation an adjectival rating of
“Excellent” for proximity. Id. at 69. The TPEC also rated A-Secured and Smith Bros.
“Excellent” on past performance. Braseth, Corwin, and Connie’s, however, received
“Satisfactory” ratings on past performance. Id.

        In a Memorandum of Negotiation explaining the award decisions, the Contracting
Officer (CO) reviewed the TPEC’s ratings. Id. at 69–70. He noted that “although
[Braseth, Corwin, and Connie’s] are separate companies, all three are owned by the same
person, utilize the same personnel, and use each other’s[] trucks interchangeably.” Id. at
70. He observed that the TPEC assigned Braseth, Corwin, and Connie’s “Satisfactory”
ratings because of “issues [in] the past two years [involving Connie’s performance]
dealing with untimely invoicing, late deliveries, and having to reject a truck since it
arrived at the cache full of junk.” Id. The CO agreed with the TPEC that “Connie’s
satisfactory rating was appropriate due to the recent performance concerns.” Id.
According to the CO, however, Braseth and Corwin “lacked recent past performance with
the agency.” Id. The CO noted that, under FAR 15.305(a)(2)(iv), “an offeror without a
record of relevant past performance . . . may not be evaluated favorably or unfavorably
on past performance.” Id. The CO ultimately left Braseth’s and Corwin’s satisfactory past
performance ratings in place, though, because “it was considered a neutral rating.” Id.

        Turning to price, the CO noted that Connie’s offered the lowest prices, followed
by Braseth and Corwin. Id. at 74–75. A-Secured and Smith Bros. offered the highest
prices. The variance between the high bid and the low bid, however, was “very tight.” Id.
at 74.

        Next, to determine the contract awards, the CO conducted a trade-off analysis. Id.
at 74–75. “Keeping in mind the combination of past performance and proximity were
considered of equal importance to price,” the CO recommended awarding contracts to A-
Secured, Smith Bros., and Connie’s. Id. A-Secured and Smith Bros., though higher
priced, were considered “reliable providers” who had “consistently met their delivery
schedules,” and their prices were considered “competitive and reasonable.” Id. at 74. The
CO also determined that Connie’s would be “suitable for award” because it was “lowest
in price.” Id.

        Braseth and Corwin were not recommended for an award. Id. at 75. In explaining
this decision, the CO again noted that the TPEC had expressed “the same concerns with
Corwin as it did with Connie[’]s” and had “identical concerns” for Braseth. Id. At the
same time, however, the CO stated that Braseth and Corwin were each “considered a new



contract numbers, points of contact with telephone numbers and other relevant
information).” See AR Tab 4 at 6.


                                            3
company without a recent record of past performance.” Id. The CO made no attempt to
reconcile these seemingly contradictory statements. See id. He then noted that Braseth’s
and Corwin’s prices were higher than Connie’s, and not substantially lower than Smith
Bros.’ or A-Secured’s. See id.

        After the FS awarded the contracts, Braseth requested debriefing. See AR Tab 16.
In a response letter, the CO explained that, “[y]our past performance was considered
satisfactory overall, but several issues were noted during the evaluation.” AR Tab 18 at
180. As examples of these issues, the CO listed several incidents that allegedly occurred
during Connie’s performance of its recent FS contract. Id. He did not restate the
conclusion in the Memorandum of Negotiation that Braseth was considered a new
company without a recent record of past performance. See id.

II. The Proceedings in This Court and On Remand to the Agency

         A.     Braseth’s Complaint and Motion for Judgment on the Administrative
                Record

        Braseth filed its complaint in this Court on August 6, 2015.4 See ECF No. 1. It
alleged numerous errors in the procurement. See id. ¶¶ 17–54. Among other things, it
alleged that the CO’s decision appeared to both impute Connie’s past performance to
Braseth and, at the same time, state that Braseth was entitled to a neutral past
performance evaluation as an offeror without recent relevant past performance. Id. ¶¶ 17–
29. Braseth also alleged that, to the extent that the CO imputed Connie’s past
performance to Braseth, he should not have done so. See id. Finally, it alleged that
neither Connie’s nor Braseth had ever been made aware of any performance problems on
previous FS contracts and it disputed the existence of any such issues. See id. ¶¶ 18–22,
30–32.

         After the government compiled the administrative record, Braseth filed its motion
for judgment on the administrative record.5 ECF No. 14. In response, the government
filed a combined motion to dismiss and cross-motion for judgment on the administrative
record. ECF No. 15. Braseth then filed a response to the government’s combined motion.
ECF No. 16.

        Braseth advanced three primary arguments in its motion and its response. First, it
argued that the CO’s decision was arbitrary and capricious because it failed to provide a
consistent rationale for Braseth’s “Satisfactory” past performance rating. See Pls.’ Mot.
for J. on the Admin. R. (Pls.’ Mot.) at 20–21; Pls.’ Resp. to Def.’s Cross Mot. for J. on
the Admin. R. (Pls.’ Resp.) at 6–8. Braseth articulated this argument most clearly in its


4
 The next day, Corwin filed a nearly identical complaint, see Compl., No. 15-cv-844
(Aug. 7, 2015), ECF No. 1, and the Court consolidated the two cases, see Order, No. 15-
cv-844 (Aug. 11, 2015), ECF No. 7.
5
    This motion was a combined motion on behalf of both Braseth and Corwin.


                                             4
response, contending that “[w]hile both of these lines of evaluations [sic] (negative past
performance issues versus new company [with] no past performance) come up with the
same resulting ‘satisfactory’ rating by the Forest Service, it shows that they did not
follow the proper evaluation requirements.” See Pls.’ Resp. at 8.

        Second, it argued that, to the extent the CO imputed Connie’s past performance to
Braseth, his decision to do so was legally erroneous. See Pls.’ Mot. at 10–11, 18–19; Pls.’
Resp. at 8–9. According to Braseth, imputing Connie’s past performance to it placed a
“negative connotation or stigma against [it];” but, under FAR 15.305(a)(2)(iv), Braseth
“should not have been penalized for [its] ‘neutral’ rating due to no past performance as a
‘new company.’” See Pls.’ Resp. at 8; see also id. at 10 (“The awarding CO was
unreasonable in reviewing the past performance when there was not 3 year prior relevant
information . . . . [w]hen FAR and the solicitation states that an offeror with no relevant
past performance within 3 years would be considered neither favorable nor
unfavorable.”); Pls.’ Mot. at 11 (“The issues that were stated are stated as those of
Connies [sic] and not of Braseth . . . .”). Braseth also took this position at oral argument.
See Oral Argument at 7:04–15 (Nov. 19, 2015) (arguing that that Braseth “didn’t have a
contract . . . in the last/prior three years, so it could have been a neutral [on] past
performance”).

        Finally, Braseth argued that the CO acted in a manner contrary to law when he
accepted the “Satisfactory” rating that the TPEC assigned to Connie’s (and, by extension,
imputed to Braseth). See Pls.’ Mot. at 4–18; Pls.’ Resp. at 8–15. In this regard, it argued
(among other things) that the CO should not have relied on the TPEC members’
recollections of their past experiences with Connie’s, Pls.’ Mot. at 4–5; Pls.’ Resp. at 10;
that the TPEC members’ recollections of incidents involving Connie’s were incorrect,
Pls.’ Mot. at 14–18; Pls.’ Resp. at 12; and that the CO had an obligation to inquire into
other possible sources of past performance information, Pls.’ Mot. at 6–8; Pls.’ Resp. at
10–14.

       B.      The Court’s Previous Opinion and Order Remanding the Case to the
               Forest Service

         On December 4, 2015, the Court issued an Opinion dismissing Corwin’s
complaint for lack of standing and remanding the case to the Forest Service to allow it to
clarify the basis for its decision as to Braseth. See Braseth I at 15.6 First, the Court
observed that, assuming the merits of Braseth and Corwin’s legal argument that the CO
should not have attributed Connie’s past performance to them, the two companies would
have been entitled to neutral ratings as offerors without relevant past performance. Id. at
12. It further explained that “nothing in the record [led] the Court to believe, given the
tight variance [in price], that there was a substantial chance that the CO might have
chosen a company with no relevant past performance over a company with an excellent


6
  The Opinion was originally released under seal. The Court later reissued the Opinion in
redacted form. See ECF No. 25.


                                             5
past performance rating.” Id. at 12 n.8. Thus, the Court concluded that “both Braseth and
Corwin could only compete for the award that eventually went to Connie’s.” Id. at 13.
And because “Corwin’s quote was equivalent to Braseth’s in terms of past performance,
and its quoted prices were higher,” Corwin had no substantial chance of securing an
award. See id. at 12–13. Accordingly, the Court dismissed Corwin’s complaint for lack of
subject matter jurisdiction. Id. at 13.

        Turning to Braseth’s claims on their merits, the Court found that it was not
possible to determine from the record whether the CO’s decision to award a contract to
Connie’s rather than Braseth “represented a reasonable exercise of his discretion.” Id.
The Court observed that the record contained “contradictory statements” about why
Braseth received a “Satisfactory” past performance rating. Id. (noting that the CO “stated
both that Braseth was ‘considered a new company without a recent record of past
performance’ and that there were ‘[i]dentical concerns as Connie’s—i.e., concerns about
past performance.” (quoting AR Tab 12 at 75)). The Court concluded that the record
“lack[ed] sufficient clarity” for it to determine the exact basis for the CO’s decision to
award the contract to Connie’s rather than Braseth. Id. at 15. Accordingly, the Court
remanded the case to the Forest Service to allow the CO to “provide an explanation for
his exercise of discretion that is coherent and not internally inconsistent so that the Court
has a basis for reviewing its reasonableness.” Id. at 14.

       C.      The Forest Service’s Decision on Remand

        On December 11, 2015, the FS filed its remand decision. See ECF No. 24-1. In it,
the CO clarified that, in his view, there had existed alternative rationales for awarding the
contract to Connie’s rather than Braseth. First, the CO described the issues that had been
identified with respect to Connie’s recent performance and explained that “Connie’s
satisfactory rating was appropriate due to these recent performance concerns.” Id. at 1.
He then determined that “[s]ince Braseth relied on the same personnel, trucks, etc. as
Connie’s, it was rated equally as satisfactory.” Id.

        In the alternative, the CO determined that if Connie’s past performance were not
imputed to Braseth, then “Braseth had no relevant past performance and thus was entitled
only to a ‘neutral’ performance rating consistent with FAR 15.305(a)(2)(iv),” and that “a
neutral evaluation would have resulted in a satisfactory rating for Braseth, because every
other available adjectival rating was either favorable or unfavorable.” Id. at 2.

        The CO then clarified the trade-off analysis that would apply under each
alternative. See id. Under the first alternative—in which “Braseth received a satisfactory
past performance rating due to its affiliation with Connie’s and thus had the same
performance concerns”—the CO determined that the award should go to Connie’s simply
because Connie’s offered a lower price. See id. Under the second alternative, the CO
determined that the award should still go to Connie’s because “Connie’s known
performance and lower price would be considered more advantageous than Braseth’s
unknown performance and higher price.” Id.



                                              6
       Following the CO’s remand decision, the parties filed supplemental briefs to
address the impact of that decision on their pending cross-motions. See ECF Nos. 33–36.
Accordingly, the cross-motions are now ripe for decision.

                                      DISCUSSION

I.   Standing in Post-Award Bid Protest Cases

        As described in the Court’s previous Opinion, the Court of Federal Claims’ bid
protest jurisdiction is defined by 28 U.S.C. § 1491(b)(1), which grants the Court
jurisdiction to “render judgment on an action by an interested party objecting to . . . a
proposed award or the award of a contract or any alleged violation of statute or regulation
in connection with a procurement or a proposed procurement.” Thus, only an “interested
party” has standing to invoke the Court’s bid protest jurisdiction. CGI Fed. Inc. v. United
States, 779 F.3d 1346, 1348 (Fed. Cir. 2015); Myers Investigative and Sec. Servs., Inc. v.
United States, 275 F.3d 1366, 1369 (Fed. Cir. 2002) (“[S]tanding is a threshold
jurisdictional issue.”).

        According to the Federal Circuit, an “interested party” under 28 U.S.C.
§ 1491(b)(1) is “an actual or prospective bidder . . . whose direct economic interest would
be affected by the award of the contract.” CGI Fed., 779 F.3d at 1348 (quoting Am.
Fed’n of Gov’t Employees, AFL-CIO v. United States, 258 F.3d 1294, 1299 (Fed. Cir.
2001); see also Info. Tech. & Applications Corp. v. United States, 316 F.3d 1312, 1319
(Fed. Cir. 2003). In a post-award bid protest, the protester cannot demonstrate a “direct
economic interest” unless it had a “substantial chance” of winning the award “but for the
alleged error in the procurement process.” Tinton Falls Lodging Realty, LLC v. United
States, 800 F.3d 1353, 1358 (Fed. Cir. 2015); see also Bannum, Inc. v. United States, 404
F.3d 1346, 1358 (Fed. Cir. 2005); Info. Tech., 316 F.3d at 1319 (observing that the
protestor’s chance of securing the award “must not have been insubstantial”). Put
differently, the protester must have been “prejudiced” by the alleged error. Tinton Falls,
800 F.3d at 1358.

         When determining whether the protester has standing, the Court “must accept the
well-pled allegations of agency error to be true.” USfalcon, Inc. v. United States, 92 Fed.
Cl. 436, 450 (2010) (citing Info Tech, 316 F.3d at 1319). The protester “is not required to
show that but for the alleged error, the protester would have been awarded the contract.”
Data Gen. Corp. v. Johnson, 78 F.3d 1556, 1562 (Fed. Cir. 1996). Rather, standing exists
if there was a “reasonable likelihood that the protester would have been awarded the
contract” but for the alleged error. Id.

         Finally, because the existence of standing determines whether the Court has
subject matter jurisdiction over the case, “it is not enough that [standing existed] when
[the] suit was filed.” Lewis v. Continental Bank Corp., 494 U.S. 472, 477–78 (1990).
Rather, the Court must assess whether standing exists throughout the course of the
litigation. See id.; see also Steel Co. v. Citizens for a Better Env’t, 523 U.S. 83, 95
(1998).



                                             7
II. Application to This Case

        As discussed, Braseth has standing only if it can show that—absent the errors it
has alleged—it had a substantial chance of receiving a contract award. On the record
before the Court when it issued its previous Opinion, the Court found that Braseth had
sufficiently alleged prejudice. First, it assumed that it would have been erroneous for the
CO to impute Connie’s past performance to Braseth. Braseth I at 11–12. Next, the Court
reasoned that, had Braseth’s satisfactory rating been the result of a truly neutral
evaluation, there was a substantial chance Braseth might have secured the award because
the CO could reasonably have decided that “the risks associated with dealing with an
entity with no performance record at all . . . outweighed the benefits of choosing one that
could be rated ‘satisfactory’ but still had known weaknesses.” Id. at 12.

        The CO’s remand decision, however, has changed the landscape regarding
Braseth’s standing. It has clarified that—even if Braseth was correct that it would be
legal error to impute to it Connie’s past performance—there would still exist an
alternative basis (whose lawfulness Braseth has never challenged) for awarding the
contract to Connie’s rather than Braseth: that “Connie’s known performance and lower
price [are] considered more advantageous than Braseth’s unknown performance and
higher price.” Remand Decision at 2.

        Thus, as Braseth itself acknowledged in its briefing on the cross-motions for
judgment on the administrative record, if the CO did not impute Connie’s past
performance to it, Braseth was entitled, at most, to a neutral past performance evaluation.
See Pls.’ Resp. at 6 (arguing that Braseth “should have been rated only on ‘neutral’ past
performance” under FAR 15.305(a)(2)(iv)).7 And Braseth has never before—so far as the
Court can discern from its papers—challenged the lawfulness of the CO’s trade-off
decision, so long as it was based on the premise that Braseth’s satisfactory rating
reflected its lack of past performance rather than the attribution of Connie’s performance


7
  As the plain language of FAR 15.305(a)(2)(iv) makes clear, Braseth’s concession on
that point was undoubtedly correct. That provision states that “[i]n the case of an offeror
without a record of relevant past performance . . . the offeror may not be evaluated
favorably or unfavorably on past performance.” Id. “In evaluating an offerror’s past
performance,” the FAR “affords agencies considerable discretion in deciding what data
is . . . relevant.” Seaborn Health Care, Inc. v. United States, 101 Fed. Cl. 42, 51 (2011);
see also PlanetSpace, Inc. v. United States, 92 Fed. Cl. 520, 539 (2010) (“[I]t is important
to note that what does or does not constitute ‘relevant’ past performance falls within the
[CO’s] considered discretion.”). Agencies routinely select three years as the cut-off point
when assessing the relevance of past contract performance. See CRAssociates, Inc. v.
United States, 95 Fed. Cl. 357, 364 (2010); Linc Gov’t Servs., LLC v. United States, 96
Fed. Cl. 672, 683 (2010); Precision Images, LLC v. United States, 79 Fed. Cl. 598, 600–
601 & n.11 (2007). And Braseth admits that it last held a contract with the FS in 2012.
See Compl. ¶ 12. Thus, there is no question that a neutral past performance rating was an
appropriate rating for Braseth in this case.


                                             8
to Braseth. Thus, even if the Court were to determine that the decision made under the
rationale in which Connie’s past performance was attributed to Braseth was erroneous,
Braseth still would have no substantial chance of securing the award because the
alternative rationale based on Braseth’s neutral rating provides an independent basis for
awarding the contract to Connie’s.

        The contrary arguments Braseth now raises are based on new contentions that
were not made when the cross-motions for judgment on the administrative record were
filed, and that are therefore waived. See Novosteel SA v. United States, 284 F.3d 1261,
1274 (Fed. Cir. 2002); Brooks Range Contract Servs., Inc. v. United States, 101 Fed. Cl.
699, 708 (2012) (“A party may waive arguments that might demonstrate that it is an
interested party if they are not presented in its opening brief.”). In its supplemental briefs,
Braseth argues (for the first time) that, instead of receiving a neutral rating under FAR
15.305(a)(2)(iv), it should have received an “excellent” rating; and, conversely, that the
record does not support the “excellent” ratings given to A-Secured and Smith Bros. See
Pls.’ Suppl. Brief at 2–3, 7, ECF No. 33. Thus, it now argues that it (along with Connie’s)
had a substantial chance of securing one of the awards given to Smith Bros. and A-
Secured.

        Braseth, of course, did not advance this argument in its original motion for
judgment on the administrative record; nor has it directly challenged the Court’s holding
to the contrary in its previous Opinion. See Braseth I at 12 n.8 (concluding that “nothing
in the record leads the Court to believe . . . that there was a substantial chance that the CO
might have chosen [Braseth] over a company with an excellent past performance rating”).
Moreover, this argument contradicts Braseth’s concession in its original response that it
would have been appropriate for Braseth to receive a neutral rating for its past
performance. See Pls.’ Resp. at 6. And it is at odds with the position it took at oral
argument that Braseth “didn’t have a contract . . . in the last/prior three years, so it could
have been a neutral [on] past performance.” See Oral Argument at 7:04–15. Accordingly,
Braseth’s new arguments will not be considered by the Court and provide no basis for
establishing Braseth’s continued standing in this case.8



8
  Notably, even if Braseth had standing, its prospects for success on the merits would be
dubious. As the Court observed in Braseth I, under the FAR, the government may
“‘evaluat[e] the offeror[’s] past performance’ based on information obtained not only
from the offeror, but also from ‘any other sources’ at its disposal.” Braseth I at 15 n.10
(quoting FAR 15.305(a)(2)(ii)). And the regulations likewise “‘state that the CO ‘should
take into account’ past performance information regarding ‘predecessor companies, key
personnel who have relevant experience, or subcontractors that will perform major or
critical aspects of the requirement’ as long as that information ‘is relevant to the instant
acquisition.’” Id. (quoting FAR 13.305(a)(2)(iii)).

Braseth does not appear to dispute that Connie’s and Braseth are related in the ways
discussed by the CO—i.e., that they “are owned by the same person, utilize the same
personnel, and use each other’s[] trucks interchangeably.” See AR Tab 12 at 69–70. And

                                              9
        In sum, in light of the alternative rationales articulated in the CO’s remand
decision, the Court concludes that Braseth lacks standing to bring this protest because—
even if Braseth were to succeed in its challenge to the CO’s conclusion that Connie’s
performance should be attributed to Braseth—the alternative rationale articulated by the
CO, which is based on the assignment of a neutral rating to Braseth, would remain.
Braseth therefore had no substantial chance of receiving a contract award under the
solicitation even if the errors alleged in its complaint and articulated in its initial motion
for judgment on the administrative record were corrected. Accordingly, Braseth’s
complaint must be dismissed for lack of subject matter jurisdiction.9

                                      CONCLUSION

       For the reasons discussed above, the Court lacks subject matter jurisdiction over
Braseth’s complaint. Therefore, Braseth’s complaint is hereby DISMISSED without
prejudice. The Clerk is directed to enter judgment accordingly. Each party shall bear its
own costs.

       IT IS SO ORDERED.



                                                        /s/ Elaine D. Kaplan
                                                       ELAINE D. KAPLAN
                                                       Judge




Braseth offers no concrete reason why, given those connections, it would be contrary to
FAR 15.305(a)(2) to impute Connie’s past performance to Braseth. See Pls.’ Mot. at 18
(arguing only that the companies “are separate companies from each other and not a legal
entity of the other”). In fact, courts have suggested that agencies generally may not turn a
blind eye to relevant past performance information in their possession. See Vanguard
Recovery Assistance v. United States, 101 Fed. Cl. 765, 780–81 (2011) (agency was
“obliged to draw upon internal information that concerned any of the [offerors’] prior
work, even if the offeror did not cite it”); Int’l Res. Recovery, Inc. v. United States, 64
Fed. Cl. 150, 162–63 (2005) (faulting CO for failing to consider past performance
information that was “too close at hand” to ignore (quoting Int’l Bus. Sys., Inc., B-
275554, 1997 WL 113958, at *4 (Comp. Gen. Mar. 3, 1997))).
9
  To the extent Braseth seeks to allege that the CO’s past performance evaluation has
caused a stand-alone injury to its reputation, it cannot pursue such a claim under this
Court’s bid protest jurisdiction: that jurisdiction is limited to remedying competitive
injuries suffered in the course of a procurement. See 28 U.S.C. § 1491(b)(1); Lion
Raisins, Inc. v. United States, 51 Fed. Cl. 238, 243 (2001).


                                              10